Case 3:19-cv-00637-MAS-LHG Document 42 Filed 12/17/20 Page 1 of 3 PageID: 410




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY
 --------------------------------------------------------------- x

MICROBILT CORPORATION

                                             Plaintiff,

                      - against -                                    Civil Action No. 3:19-cv-00637
                                                                     Hearing Date: January 19, 2021
BAIL INTEGRITY SOLUTIONS, INC. and
THOMAS BRIAN SHIRAH in his individual
capacity; ABC COMPANIES (1-10), JOHN and
JANE DOES (1-10)

                                              Defendants.
 --------------------------------------------------------------- X

                                           NOTICE OF MOTION

         PLEASE TAKE NOTICE that Defendant MicroBilt Corporation (“MicroBilt”), through

counsel, will move before the Honorable Michael A. Shipp, United States District Judge, on

January 19, 2021 for an Order granting MicroBilt’s Motion for Leave to File Documents under

Seal. In support of this motion, MicroBilt relies on the attached Motion and Memorandum of

Law.

         It is respectfully requested that the Court rule upon the moving papers submitted, without

requiring appearance of counsel, pursuant to Fed. R. Civ. P. 78.



                          [signatures of counsel appear on the following page]




15969087v1
Case 3:19-cv-00637-MAS-LHG Document 42 Filed 12/17/20 Page 2 of 3 PageID: 411




                                   Respectfully Submitted,

Dated: December 17th, 2020         FISHERBROYLES, LLP



                                   By: s/ Gene M. Burd
                                       Gene M. Burd (NJ Bar. No. 034111997)
                                       1200 G Street NW
                                       Suite 800
                                       Washington, DC 20005
                                       Telephone: 202.750.0529
                                       E-mail: gene.burd@fisherbroyles.com

                                       and

                                   ARNALL GOLDEN GREGORY LLP


                                       Jeffrey S. Jacobovitz (DC Bar. No. 346569)
                                       1775 Pennsylvania Ave. NW, Suite 1000
                                       Washington, D.C. 20006
                                       jeffrey.jacobovitz@agg.com
                                       (202) 677-4056
                                       Admitted pro hac vice

                                       Attorneys for Plaintiff
                                       MicroBilt Corporation




                                     -2-
15969087v1
Case 3:19-cv-00637-MAS-LHG Document 42 Filed 12/17/20 Page 3 of 3 PageID: 412




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY

 --------------------------------------------------------------- x

MICROBILT CORPORATION

                                             Plaintiff,

                      - against -                                       Civil Action No. 3:19-cv-00637
                                                                        Hearing Date: January 19, 2021
BAIL INTEGRITY SOLUTIONS, INC. and
THOMAS BRIAN SHIRAH in his individual
capacity; ABC COMPANIES (1-10), JOHN and
JANE DOES (1-10)

                                              Defendants.
 --------------------------------------------------------------- X

                                             Certificate of Service

         I hereby certify that the foregoing Notice of Motion for MicroBilt’s Motion for Leave to

File Documents under Seal was filed on the 17th day of December 2020 through the ECF filing

system and will be sent electronically to the registered participants as identified on the Notice of

Electronic Filing.


                                                           By: s/ Gene M. Burd
                                                              Gene M. Burd




                                                          -3-
15969087v1
